 


109 HR 1352 IH: Veterans Employment and Respect Act of 2005
U.S. House of Representatives
2005-03-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1352 
IN THE HOUSE OF REPRESENTATIVES 
 
March 16, 2005 
Ms. Schwartz of Pennsylvania (for herself and Mr. Schwarz of Michigan) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to allow employers to claim a work opportunity credit for hiring military service personnel returning from service in Iraq or Afghanistan and for hiring their dependents and dependents of deceased personnel. 
 
 
1.Short titleThis Act may be cited as the Veterans Employment and Respect Act of 2005. 
2.Work opportunity credit allowable for hiring military service personnel returning from service in Afghanistan or Iraq and for hiring dependents of Afghanistan and Iraq-era veterans 
(a)In generalParagraph (1) of section 51(d) of the Internal Revenue Code of 1986 (relating to members of targeted groups) is amended by striking or at the end of subparagraph (G), by striking the period at the end of subparagraph (H) and inserting a comma, and by adding at the end the following new subparagraphs: 
 
(I)a qualified veteran of Afghanistan or Iraq, or 
(J)a qualified dependent of an Afghanistan or Iraq-era veteran. . 
(b)DefinitionsSubsection (d) of section 51 of such Code is amended by redesignating paragraphs (10) through (12) as paragraphs (11) through (13), respectively, and by inserting after paragraph (9) the following new paragraph: 
 
(10)Qualified afghanistan or iraq veterans, etc 
(A)Qualified veteran of afghanistan or iraqThe term qualified veteran of Afghanistan or Iraq means any veteran (as defined in paragraph (3)(B)) who is certified by the designated local agency— 
(i)as having performed services— 
(I)in an area designated by the President pursuant to the subparagraph as the Operation Iraqi Freedom Area or as the Operation Enduring Freedom Area, and   
(II)during the period after October 6, 2001, before the date that the President specifies as the termination of United States combatant activities in such area, respectively, and  
(ii)as having a hiring date which is not more than 2 years after the date that the veteran is discharged or released from active duty in the Armed Forces of the United States . 
(B)Qualified dependent of afghasistan or iraq-era veteranThe term qualified dependent of an Afghanistan or Iraq-era veteran means any individual who is certified by the designated local agency— 
(i)as being a dependent (as defined in section 401 of title 37, United States Code) of— 
(I)a member of the Armed Forces of the United States at the time such member died as a result of wounds or injuries sustained while performing services described in subparagraph (A)(i), or 
(II)a member of a reserve component of the Armed Forces of the United States at the time such member was called or ordered to active duty if— 
(aa)such call or order was for a period in excess of 180 days or for an indefinite period, and 
(bb)such call or order is during the period described in subparagraph (A)(i), and 
(ii)as having a hiring date— 
(I)in a case to which clause (i)(I) applies, which is not more than 2 years after the member’s date of death, and 
(II)in a case to which clause (i)(II) applies, which is during the period of the member’s active duty.. 
(c)Effective dateThe amendments made by this section shall apply to individuals beginning work for the employer after October 6, 2001. 
 
